
	
		I
		111th CONGRESS
		1st Session
		H. R. 4232
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2009
			Mr. Castle introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary duty suspension on certain rayon
		  staple fibers.
	
	
		1.Suspension of duty on certain
			 rayon staple fibers
			(a)In
			 generalHeading 9902.23.33 of
			 the Harmonized Tariff Schedule of the United States (relating to certain staple
			 fibers of viscose rayon, not carded, combed, or otherwise processed for
			 spinning, measuring 1.67 to 16.67 decitex and having a fiber length each
			 measuring 20 mm or more but not over 150 mm (provided for in subheading
			 5504.10.00)) is amended by striking 12/31/2009 and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
